UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7820



OZZIE JONES, JR.,

                                              Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-603)


Submitted:   March 24, 2005                  Decided:   March 30, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ozzie Jones, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ozzie   Jones,    Jr.,    a     federal   prisoner,    appeals     the

district court’s order dismissing his petition filed under 28

U.S.C. § 2241 (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.      See    Jones    v.   Stansberry,     No.   CA-04-603

(E.D.N.C. Oct. 28, 2004).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the     court    and     argument   would    not    aid   the

decisional process.



                                                                         AFFIRMED




                                      - 2 -